
	

113 S2813 IS: National Prostate Cancer Council Act
U.S. Senate
2014-09-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2813
		IN THE SENATE OF THE UNITED STATES
		
			September 16, 2014
			Mrs. Boxer (for herself and Mr. Sessions) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish the National Prostate Cancer Council for improved screening, early detection,
			 assessment,
			 and monitoring of prostate cancer, and to direct the development and
			 implementation of a national strategic plan to expedite advancement of
			 diagnostic tools and the transfer of such tools to patients.
	
	
		1.Short title
			This Act may be cited as the
		  National Prostate Cancer Council Act.
		2.National prostate cancer council(a)EstablishmentThere is established in the Office of the Secretary of Health and Human Services (referred to in
			 this section as the Secretary) the National
			 Prostate Cancer Council on Screening, Early Detection, Assessment, and
			 Monitoring of Prostate Cancer (referred to in this Act as the Council).(b)Purpose of the councilThe Council shall—(1)develop and implement a national strategic plan for the accelerated creation, advancement,  and
			 testing of diagnostic tools to improve screening, early detection,
			 assessment, and monitoring of prostate cancer, including—(A)early detection of aggressive prostate cancer  to save lives;(B)monitoring of tumor response to treatment, including  recurrence and progression; and(C)accurate assessment and surveillance of indolent disease to reduce unnecessary biopsies and
			 treatment;(2)provide information and coordination of prostate cancer research and services across all Federal
			 agencies;(3)review diagnostic tools and their overall effectiveness at screening, detecting,
			 assessing, and monitoring of prostate cancer;(4)evaluate all programs	in prostate cancer that are in existence on the date of enactment of this
			 Act, including Federal budget requests and approvals
			 and public-private partnerships;(5)submit an annual report to the Secretary and Congress on the creation and implementation of the
			 national strategic plan under paragraph (1); and(6)ensure the inclusion of men at high-risk for prostate cancer, including men from ethnic and racial
			 populations and men who are least likely to receive care, in clinical,
			 research, and service efforts, with the purpose of decreasing health
			 disparities.(c)Membership(1)Federal membersThe Council shall be led by the Secretary or designee and comprised of the following experts:(A)Two representatives of the National Institutes of Health, including 1 representative of the
			 National
			 Institute of Biomedical Imaging and Bioengineering and 1 representative of
			 the
			 National Cancer Institute.(B)A representative of the Centers for Disease Control and Prevention.(C)A representative of the Centers for Medicare and Medicaid Services.(D)A designee of the Director of the Department of Defense Congressionally Directed Medical Research
			 Program.(E)A designee of the Director of the Office of Minority Health.(F)A representative of the Food and Drug Administration.(G)A representative of the Agency for Healthcare Research and Quality.(2)Non-federal membersIn addition to the members described in paragraph (1), the Council shall
			 include 16 expert members from outside the Federal Government, which shall
			 include at least—(A)6 prostate cancer patient advocates, including—(i)2 patient-survivors;(ii)2 caregivers of prostate cancer patients; and(iii)2 representatives from national prostate cancer disease organizations that fund research or have
			 demonstrated experience in providing assistance to patients, families, and
			 medical professionals, including information on health care options,
			 education, and referral; and(B)8 health care stakeholders with specific expertise in prostate cancer research in the critical
			 areas of clinical expertise, including medical oncology, radiology,
			 radiation oncology, urology, and pathology.(d)MeetingsThe Council shall meet quarterly and meetings shall be open to the public.(e)AdviceThe Council shall advise the Secretary, or the Secretary’s designee.(f)Annual reportThe Council shall submit annual reports, beginning not later than 1 year
			 after the date of enactment of this Act, to the Secretary or the
			 Secretary’s designee and to Congress. The annual report shall include—(1)in the first year—(A)an evaluation of all federally funded efforts in prostate cancer research and 
			 gaps relating to the development and validation of diagnostic
			 tools	for prostate cancer; and(B)recommendations for priority actions to
			 expand, eliminate, coordinate, or condense programs based on the
			 performance, mission, and purpose of the programs; and(2)annually thereafter for 5 years—(A)an outline for the development and implementation of a national research plan for creation and
			 validation of accurate diagnostic tools to improve prostate cancer care 
			 in accordance with subsection (a);(B)roles for the National Cancer Institute, National Institute on Minority Health and Health
			 Disparities, and the Office on Minority Health of the Department of Health
			 and Human Services;(C)an analysis of the disparities in the incidence and mortality rates of prostate
			 cancer in men at high risk of the disease, including individuals with
			 family history, increasing age, or  African-American heritage; and(D)a review of the progress towards the realization of the proposed strategic plan.(g)TerminationThe Council shall terminate on December 31, 2019.(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 for the period  of
			 fiscal
			 years 2015
			 through 2019.
			
